The Honorable Kevin Goss State Representative 26 Union Street Wilson, AR 72395-1418
Dear Representative Goss:
I am writing in response to your request for an opinion regarding A.C.A. § 16-17-129, as amended by Act 1188 of 2003, which authorizes counties and cities to levy an additional fine for misdemeanor and traffic violations in district court. See A.C.A. § 16-17-129 (Supp. 2003). You have provided copies of Ordinance No. 1999-750 of the City of Osceola and Mississippi County Ordinance No. 0-2003-8, both of which levy the additional $5.00 fine pursuant to § 16-17-129. Your question in this regard is as follows:
  Please provide me with an opinion as to whether A.C.A. § 16-17-129
allows Mississippi County, Arkansas to require via the attached ordinance that those defendants on the City Docket must pay the 5.00 fine both to Mississippi County as well as to the City of Osceola. Likewise, please provide me with your opinion as to whether A.C.A. §  16-17-129 allows the City of Osceola to require, via the attached ordinance, that the Defendant on the County docket must pay the $5.00 fine to both the City of Osceola and Mississippi County.
RESPONSE
Please note that I have enclosed a copy of Attorney General Opinion2003-238, which addresses possible interpretations of A.C.A. 16-17-129, and which concludes that the proper interpretation can only be definitively reached by a court, absent legislative clarification. I will not restate the analysis, but refer you instead to the opinion for the discussion.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
Enclosure